Citation Nr: 1602852	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a head injury, to include traumatic brain injury (TBI).

2.  Entitlement to service connection for anxiety and depression.

3.  Entitlement to service connection for a psychiatric disorder, other than anxiety and depression, to include schizoaffective disorder, agoraphobia, and bipolar disorder.

4.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a personality disorder.

5.  Entitlement to an evaluation in excess of 10 percent for residuals of a coccyx fracture with lumbar strain.

6.  Entitlement to an effective date prior to June 21, 2011 for the 10 percent evaluation assigned for service-connected residuals of a coccyx fracture with lumbar strain.
7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to May 1979 and from October 1979 to October 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that hearing has been associated with the claims file.
 
Review of the claims file shows that the Veteran has been diagnosed with psychiatric disorders, including anxiety, depression, bipolar disorder, schizoaffective disorder, and agoraphobia.  Thus, the Board has recharacterized the issues of entitlement to service connection for anxiety and depression to include a claim for entitlement to service connection for a psychiatric disorder other than anxiety and depression, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains the Board hearing transcript.  Virtual VA contains VA medical records dated March 2011 to February 2013.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
  
The issues of entitlement to service connection for a head injury, a psychiatric disorder, and personality disorder, entitlement to an increased rating evaluation for residuals of a coccyx fracture with lumbar strain, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a personality disorder was previously considered and denied by the Board in a September 1987 decision.  He did not file a motion to vacate or revise the. 

2.  The evidence received since the final September 1987 Board decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a personality disorder.




CONCLUSIONS OF LAW

1.  The September 1987 Board decision that denied service connection for a personality disorder is final.  38 U.S.C.A. §§ 7103, 7104, 7111, 7252, 7266 (West 2014); 38 C.F.R. §§ 20.100, 20.1104 (2015).

2.  The evidence received subsequent to the September 1987 Board decision is new and material with regard to the claims for service connection for a personality disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the decision below, the Board has granted the Veteran's claim for service connection for anxiety and depression and reopened the Veteran's personality disorder claim, therefore, regardless of whether the requirements have been met in regard to this claim, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with as to the Veteran's claims, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.

I.  Personality Disorder

The Board denied the Veteran's claim for service connection for a personality disorder in a September 1987 decision.  Specifically, Board noted that the Veteran's personality disorder discussed in his service treatment records was a congenital defect and not considered a disability for VA purposes.  The Veteran did not file a motion to vacate or revise the decision.  As such, the September 1987 Board decision is final.

The Veteran filed an application to reopen his claim for service connection for a psychiatric disorder in June 2011.  The RO issued a rating decision in May 2013, which reopened the Veteran's claim, but continued to deny service connection for the claim.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Of record at the time of the September 1987 decision was the Veteran's service treatment records, post service treatment records, and lay statements.  Those records showed the presence of personality disorder during service.  A VA examination in 1985 found there were no mental health disorders present at that time.  The Veteran's lay statements in this period alleged that he did not have a psychiatric disability, but was using the mental health claim to raise the legal issue of the abduction/forcible relocation of his family.  

The evidence received since the final September 1987 Board decision includes private medical opinions and the Veteran's Social Security Administration records.  A private medical opinion contains a diagnosis of personality disorder and an opinion statement relating the Veteran's symptoms to service.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a personality disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  The Board also notes that the Veteran submitted service treatment records in connection with his 2011 claim following the Board's September 1987 decision, however, these records appear to have been a part of the service treatment records available in September 1987 and were considered in the Board's September 1987 decision.

II.  Depression and Anxiety

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board finds that service connection for an anxiety disorder and a depressive disorder is warranted in this case.  First, the Veteran's medical records reflect current diagnoses of anxiety and depression.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Second, the record shows evidence of in-service mental health difficulties.  The Veteran's induction examination in April 1975 was normal.  But the Veteran was hospitalized and treated for a mental health disorder in 1983.  The diagnosis was adjustment disorder and mixed emotional features manifested by increased agitation and subsequent depression with outbursts of rage and resentment; mixed personality disorder; and passive-aggressive avoidant mixed personality disorder.  The Veteran's July 1983 separation examination indicated a normal psychiatric system.  However, the Veteran reported a history of depression or excessive worry on his July 1983 service discharge Report of Medical History form.

The issue, therefore, is whether the Veteran's currently diagnosed psychiatric disorders of anxiety and depression are related to service.  A 1985 VA examination found to have no mental health disorders.  From 1986 to 1987, the Veteran's claims file shows receipt of numerous letters written by the Veteran regarding the abduction/forcible relocation of his family by the military.  Such letters are addressed to recipients such as VA, a federal court, legal organizations, and the Supreme Court of the United States. The Veteran's testimony from that time period also includes statements that he did not have a personality disorder and had instead used his 1984 mental health claim to raise the legal issue of the abduction/forcible relocation of his family.  He stated that he did suffer from stress during his active duty service as a result of this situation.

The Veteran's claims file next shows a mental health hospitalization in 2001 in response to stressors occurring at that time, to include a work dispute.  The diagnoses were anxiety disorder, depressive disorder and personality disorder.  Of note, in such medical records, the Veteran stated that he does not seek out medical treatment, he does not trust doctors, and refuses to take medication.  At a February 2009 assessment for Social Security Administration benefits, the examiner noted that the Veteran had large quantities of documentation of various letters sent to numerous politicians, government officials and automotive manufacturers regarding the 2001 work dispute.  The Veteran's claims file contains copies of at least some of these letters.

An April 2012 mental status evaluation of the Veteran by a private doctor, Dr. RS, shows a diagnosis of severe and recurrent major depressive disorder with psychotic features and generalized anxiety disorder.  Although it is unclear what medical records were available to Dr. RS, it is apparent from her report that various relevant medical records and service treatment records were reviewed in connection with her report.  Dr. RS provide a detailed and thorough psychiatric evaluation of the Veteran.  Dr. RS opined that the Veteran's in-service fall, which injured his back and caused debilitating physical consequences, triggered the Veteran's first episode of depression.  Then, the second major in-service event occurred when the military told the Veteran that he could not provide housing for his family in Germany and had to bring them to the United States, knowing that they did not want to go.  Dr. RS noted that the Veteran described being frustrated and depressed in response to this event and viewed this as a plot against him.  She noted that he wrote stacks of letters to various individuals and groups for years after this event.  Dr. RS then noted that the Veteran's termination from his place of employment in 2001 then set off another bout of obsessive, paranoid, and delusional thinking.  As above, the Veteran also wrote many letters in connection with this event and Dr. RS noted that the Veteran carried a file of supportive documents with him in that regard.

In January 2013, the Veteran underwent a VA examination in connection with his claim.  The VA examiner diagnosed depressive disorder and anxiety disorder.  The examiner opined that the Veteran's depression and anxiety were less likely than not related to service as the Veteran had not reported any problems in the time between the in-service incident and 2001, when the Veteran lost his job.  The Board finds that the 2013 VA examination is inadequate, however, because the examiner relied solely upon a lack of formal medical treatment for psychiatric issues from service until 2001 and failed to consider the on-going nature of the in-service incident, in the form of continued lay testimony and letters, which the Veteran sent to various sources, to include VA, for a number of years after separation.  Further, the 2013 examiner also failed to consider the Veteran's testimony that he isolates himself, does not seek out medical treatment and does not trust anyone in her opinion and thus, did not adequately consider whether or not the Veteran's symptoms went untreated during that time as a result of the very nature of his anxiety and depressive disorders.

The Board finds that the opinion provided by Dr. RS is probative evidence in this case as she considered the Veteran's medical history, testimony, and overall presentation and provided a supporting explanation for the opinion.  Further, the Board finds that the evidence of record supports an in-service onset of anxiety and depression with exacerbations during certain life events, as described by Dr. RS.  The Board found it informative that although the Veteran's separation examination and 1985 VA examination did not diagnose the Veteran with a mental health disorder, the Veteran's symptoms continued and he continued to discuss and pursue the issue of forcible relocation of his family by the military through at least December 1987; 5 years after separation from service.  These same symptoms and letters appear in the file again in 2001.  The similarities in the symptomatology and the on-going nature of the symptoms support the medical opinions of Dr. RS.  Therefore, the Board concludes that service connection for anxiety disorder and depressive disorder are granted.


ORDER

Service connection for a depressive disorder and anxiety disorder is granted.

New and material evidence having been received; the claim of entitlement to service connection for a personality disorder is reopened.


REMAND

With regard to the Veteran's head injury claim, the Board finds that a remand is necessary for additional development.  First, the Veteran has stated that he was involved in a car accident while on active service and treated at Nuremburg Hospital in approximately 1978.  The AOJ should attempt to obtain such clinical hospital records, as they do not appear to be a part of the Veteran's service treatment records on file.  The Veteran's service treatment records do show that the Veteran reported being treated for head injuries while in Germany in a July 1983 report of medical history.  The Board also notes that during the Veteran's January 2013 VA psychiatric examination, the examiner reported a diagnosis of traumatic brain injury (TBI), however, an etiology opinion was not provided and the examiner noted that a TBI examination would be required in order to determine what symptoms stemmed from the TBI versus the Veteran's acquired psychiatric disorders.  However, such an examination was not performed.  As such, the Veteran should be afforded a VA examination for a head injury and TBI.

Second, the Veteran should be afforded another psychiatric examination.  First, the evidence of record shows that the Veteran has been diagnosed with bipolar disorder, agoraphobia, and schizoaffective disorder.  As such, a VA examination should be obtained in order to address these and any other psychiatric disorders, other than anxiety and depression.  

Third, the January 2013 VA examination did not diagnose personality disorder or address a diagnosis of personality disorder.  Although personality disorders are not diseases or injuries within the meaning of applicable statutes and regulations, See 38 C.F.R. §§ 3.303(c), 4.127, having a personality disorder does not preclude a Veteran from obtaining service connection for a co-existing mental disability.  Rather, a "disability resulting from a mental disorder that is superimposed upon ... a personality disorder may be service-connected."  38 C.F.R. § 4.127.  As such, the Board finds that the Veteran should be afforded a VA psychiatric examination which addresses his psychiatric claims.  

Fourth, with regard to the Veteran's claim for residuals of a coccyx fracture with lumbar strain, the Board finds that a remand is necessary for additional medical records.  The Veteran reported being treated for his lumbar disorder with Dr. SC, to include treatment for an abscess on his coccyx.  These medical records should be obtained.  Further, once such medical records are obtained, an additional VA medical opinion should be obtained, to include a determination as to whether or not the Veteran's abscess was related to his service-connected coccyx claim.

Regarding the claim for entitlement to an earlier effective date for the Veteran's service connected residuals of a coccyx fracture with lumbar strain, remand is required to provide the Veteran with a statement of the case (SOC).  In a May 2013 rating decision, the RO granted the Veteran's claim for an increased rating for his coccyx fracture residuals claim.  In May 2013, the Veteran filed a notice of disagreement regarding the evaluation of the disability as well as the effective date of the award; however, an SOC has yet to be issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, remand is required.

Finally, the Board finds that the Veteran's TDIU claim should be readjudicated after the implementation of the Board's award of service connection for depression and anxiety.  In connection with such development, the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.
 
Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) regarding the Veteran's claim for effective date prior to June 21, 2011 for the 10 percent evaluation assigned for service-connected residuals of a coccyx fracture with lumbar strain.  The SOC should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2015).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include records from Dr. SC.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  Attempt to obtain any clinical records from Nuremburg Hospital in Germany from 1978.  Make as many requests as are necessary to cover the time period provided by the Veteran.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

5.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any head injury disorder and/or TBI that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed head injury disorder and/or TBI is causally or etiologically related to the Veteran's military service, to include as due to a car accident during active service.

6.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the severity and manifestation of the Veteran's coccyx fracture residual injury with lumbar strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors. The examiner should also identify any and all associated neurologic abnormalities and state whether the Veteran has radiculopathy affecting either lower extremity.  

The examiner should also opine as to whether or not the Veteran's abscess injury was related to his coccyx fracture residuals with lumbar strain.

7.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of an psychiatric disorder other than anxiety and depression, that may be present, to include schizoaffective disorder, agoraphobia, and bipolar disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not for each diagnosed psychiatric disorder, other than anxiety and depression, is causally or etiologically related to the Veteran's military service.  

If a personality disorder is diagnosed, the examiner should state whether there was a superimposed disease or injury that occurred during service.

8.  After the above development has been completed, obtain a social and industrial survey ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner must review and comment on the following:  Social Security Administration records; VA examinations; VA medical records; private medical records; and lay statements.

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


